DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement received on 5 November 2020.  Claims 3-8 have been withdrawn.  Claims 1-9 are pending in this application.  Claims 1, 2 and 9 have been examined on their merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature obtaining unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by European Patent Application No. EP 3 511 639 A1 (hereinafter Horie) which has been applied as an English translation of WIPO Publication No. WO 2018/047343 A.

As per claim 1, Horie discloses an air-conditioning control system configured to control air conditioning in a building that includes an air-conditioning room in which an 
a temperature obtaining unit (Fig. 1, element C2; i.e. a controller of a second room that doesn’t have an air conditioner) configured to obtain a temperature of the first air-inflow room (col. 4-5, par. [0013] and [0022]; i.e. par. [0013] – “An air conditioner 1 is placed in room R1.”; and par. [0022] - “Room temperature sensor S2 detects a room temperature T2 of room R2.  A value detected by room temperature sensor S2 is input to controller C2”); and 
a controller (i.e. “… a control device of air conditioner 1.”) configured to control the air conditioner (col. 4, par. [0014]), based on the temperature obtained by the temperature obtaining unit (col. 4, par. [0023] and col. 13, par. [0087]; i.e. par. [0023] -  “… a set temperature (cooling temperature, heating temperature) T2* from a user (e.g., an occupant M2 of room R2) which are input to controller C2 and detected value T2 by room temperature sensor S2 are input to the control device in indoor unit 10.”; and par. [0087] - “Air volume control unit 34 adjusts volume of air W1 of first airflow B1 and volume of air W2 of second airflow B2 based on temperature difference between ∆T2 between room temperature T2 detected by room temperature sensor S2 and set temperature T2*.”).

As per claim 9, Horie discloses an air-conditioning control method performed by an air-conditioning control system configured to control air conditioning in a building that includes an air-conditioning room in which an air conditioner is provided and a first air-
obtaining a temperature of the first air-inflow room (col. 4-5, par. [0013] and [0022]; i.e. par. [0013] – “An air conditioner 1 is placed in room R1.”; and par. [0022] - “Room temperature sensor S2 detects a room temperature T2 of room R2.  A value detected by room temperature sensor S2 is input to controller C2”); and 
controlling the air conditioner (col. 4, par. [0014]; i.e. controlling the air conditioner using a control device), based on the temperature (col. 4, par. [0023] and col. 13, par. [0087]; i.e. par. [0023] -  “… a set temperature (cooling temperature, heating temperature) T2* from a user (e.g., an occupant M2 of room R2) which are input to controller C2 and detected value T2 by room temperature sensor S2 are input to the control device in indoor unit 10.”; and par. [0087] - “Air volume control unit 34 adjusts volume of air W1 of first airflow B1 and volume of air W2 of second airflow B2 based on temperature difference between ∆T2 between room temperature T2 detected by room temperature sensor S2 and set temperature T2*.”).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of controlling an air conditioner based on a difference between a set temperature for a room including the air conditioner and a measured temperature of a second room that doesn’t contain the air conditioner.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note:  In the event the Applicant amends claims 1 and 9, the Examiner respectfully encourages the Applicant to review the withdrawn claims for any outstanding issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air conditioning systems.

U.S. Patent Publication No. 2005/0051321 A1 discloses a method for controlling flow rates of outdoor air supplied to a room and room air discharged to an outside of the room for ventilation for an air conditioner having a ventilating function.

	U.S. Patent Publication No. 2015/0027151 A1 discloses a high-efficiency air conditioning system for conditioning a plurality of rooms within an interior of a building.

	U.S. Patent Publication No. 2017/0051937 A1 discloses an air-conditioning ventilation system including a ventilation device that circulates air among a plurality of rooms.

		Japanese Patent Application No. 2005-090824 A1 discloses an air conditioning system for a building having a plurality of rooms.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JENNIFER L NORTON/Primary Examiner, Art Unit 2118